DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claim set filed on 03/24/2021.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/24/2021 and 07/15/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited a large number of references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references.  
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Sasahara (JP-20060224328 A) teaches a printer system which controls a printing method for a printer by specifying whether printing of a first page is started from a front side or a backside in a duplex printer and a driver. ;SOLUTION: The duplex printing means, which makes printing on both the sides of paper, and driver of the printer system are equipped with: a backside printing means which makes backside printing from the start of the printing, and a choosing means which enables a choice between the start of the printing from the front side and that of the printing from the backside. An operator 
Inoue (U.S PreGrant Publication No. 2019/0050183 A1) teaches in an application, an instruction to execute a function is set in a Print Ticket and a printer driver is called via an OS. In the printer driver, the Print Ticket is obtained from the OS, and the function is executed based on the instruction set in the obtained Print Ticket. 
Fukui et al. (U.S PreGrant Publication No. 2017/0339306 A1) teaches imposing images of plural document pages in a same page order as a pamphlet; rotating, by 180 degrees, one of the images that corresponds to a back cover of a pamphlet obtained from a printed material on which the images have been imposed by the imposing unit; and rotating the image that corresponds to the back cover by 180 degrees in a case where rotation of the image that corresponds to the back cover is selected by a rotation selecting unit.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D.
Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). Please see MPEP 2004.13.  Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Paul J. Esatto Jr. (Reg. 30,749) on Friday, September 17, 2021.
The application has been amended as follows:
The title has been changed to “NON-TRANSITORY COMPUTER READABLE STORAGE MEDIUM, INFORMATION PROCESSING DEVICE AND PRINTING METHOD FOR CONTROLLING A PRINTER”.

IN THE CLAIMS (referring to claim set filed on 03/24/2021):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED)  A non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device, the support program being corresponding to a printer connected to the information processing device,
in a case where a print instruction that is output from an application program installed in the information processing device and that causes the printer to execute printing of an image is sent to a general-purpose print program installed in advance in an operating system of the information processing device to cause the printer to execute duplex printing in a job based on the print instruction, the support program causing the computer to execute:
receiving first data from the general-purpose print program, and rotation processing of executing, for the received first data, image processing of rotating the image of a page required to be rotated by 180°, the first data being one of intermediate print data of the image having a plurality of pages relating to the rasterized print data rasterized by the general-purpose print program based on the intermediate print data;
receiving second data from the general-purpose print program, and rearrangement processing of rearranging a processing order of the second data from a page order to a print order according to a sheet conveying aspect of the printer, the second data being the other of the intermediate print data and the rasterized print data; and
output processing of outputting processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(b)	Claim 3 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 2, wherein the model information and information indicating whether rearrangement of the processing order is necessary are further associated with each other in the database, and 
wherein the support program causes the computer: to specify whether rearrangement of the processing order is necessary with reference to the database based on the model information acquired in the model acquisition processing; in a case where the printer has a model for which rearrangement of the processing order is necessary, to execute the rearrangement processing; and
in a case where the printer has a model for which rearrangement of the processing order is not necessary, not to execute the rearrangement processing, and to output the rasterized print data relating to the job to the printer as the transmission destination without rearranging the processing order in the output processing such that the printer that has received the rasterized print data relating to the job determines the print order from the page order of the rasterized print data relating to the job and executes the duplex printing.

(c)	Claim 4 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 2, wherein, in the rearrangement processing, in a case where the printer has a model that conveys sheets in a unit of N pages in the duplex printing, the support program causes the computer to acquire the intermediate print data or the rasterized print data rasterized by the general-purpose print program every N pages and to rearrange the processing order in the unit of N pages, N being a natural number of 2 or greater.

(d)	Claim 5 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 1, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset in the job based on the print instruction, the support program causes the computer to execute addition processing of adding a shift command to shift the image with respect to the rasterized print data, and to execute causing the printer to print the image shifted according to the shift command in a case where the printer receives the rasterized print data rasterized by the general-purpose print program to which the shift command is added.

(e)	Claim 6 has been amended as follows:

(CURRENTLY AMENDED)  A non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device, the support program being corresponding to a printer connected to the information processing device, 
in a case where a print instruction that is output from an application program installed in the information processing device and that causes the printer to execute printing of an image is sent to a 
receiving intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program, and for the received intermediate print data, both of rotation processing of executing image processing of rotating the image of a page required to be rotated by 180° and rearrangement processing of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and
output processing of transferring processed intermediate print data, for which the rotation processing and the rearrangement processing have been executed, to the general-purpose print program such that rasterized print data rasterized by the general-purpose print program relating to the job after the rotation processing and the rearrangement processing is transmitted from the information processing device to the printer as a transmission destination.

(f)	Claim 9 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 7, wherein, in the rearrangement processing, in a case where the printer has a model that conveys sheets in a unit of N pages in the duplex printing, the support program causes the computer to acquire the intermediate print data relating to the job every N pages and to rearrange the processing order in the unit of N pages, N being a natural number of 2 or greater.

(g)	Claim 10 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 6, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset relating to the job to which the shift command is added.

(h)	Claim 11 has been amended as follows:

(CURRENTLY AMENDED)  A non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device, the support program being corresponding to a printer connected to the information processing device, 
in a case where a print instruction that is output from an application program installed in the information processing device and that causes the printer to execute printing of an image is sent to a general-purpose print program installed in advance in an operating system of the information processing device to cause the printer to execute duplex printing in a job based on the print instruction, the support program causing the computer to execute:
receiving print data rasterized by the general-purpose print program from the general-purpose print program, and for the received print data, both of rotation processing of executing image processing of rotating the image of a page required to be rotated by 180° and rearrangement processing of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and 
output processing of outputting processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data relating to the job is transmitted from the information processing device to the printer as a transmission destination.

(i)	Claim 13 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 12, wherein the model information and information indicating whether rearrangement of the processing order is necessary are further associated with each other in the database, and wherein the support program causes the computer: to specify whether rearrangement of the processing order is necessary with reference to the database based on the model information acquired in the model acquisition processing; in a case where the printer has a model for which rearrangement of the processing order is necessary, to execute the rearrangement processing; and in a case where the printer has a model for which rearrangement of the processing order is not necessary, not to execute the rearrangement processing, and to output the rasterized print data relating to the job to the printer as the transmission destination without rearranging the processing order in the output processing such that the printer that has received the rasterized print data relating to the job determines the print order from the page order of the received rasterized print data and executes the duplex printing.

(j)	Claim 14 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 12, wherein, in the rearrangement processing, in a case where the printer has a model that conveys sheets in a unit of N pages in the duplex printing, the support program causes the computer to acquire the rasterized print data relating to the job every N pages and to rearrange the processing order in the unit of N pages, N being a natural number of 2 or greater.

(k)	Claim 15 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 11, wherein, in a case where the printer is caused to execute duplex printing accompanied by an relating to the job, and to execute causing the printer to print the image shifted according to the shift command in a case where the printer receives the print data to which the shift command is added.

(l)	Claim 16 has been amended as follows:

(CURRENTLY AMENDED)  A non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device, the support program being corresponding to a printer connected to the information processing device, 
in a case where a print instruction that is output from an application program installed in the information processing device and that causes the printer to execute printing of an image is sent to a general-purpose print program installed in advance in an operating system of the information processing device to cause the printer to execute duplex printing in a job based on the print instruction, the support program causing the computer to execute: 
acquisition processing of acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program;
rasterization processing of rasterizing the intermediate print data acquired in the acquisition processing to acquire rasterized print data;
rotation processing of executing, for the intermediate print data or the rasterized print data, image processing of rotating the image of a page required to be rotated by 180°; 
rearrangement processing, for the intermediate print data or the rasterized print data, of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and 
processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(m)	Claim 17 has been amended as follows:

(CURRENTLY AMENDED)  The non-transitory computer readable storage medium according to claim 16, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset in the job based on the print instruction, the support program causes the computer to execute addition processing of adding a shift command to shift the image with respect to the rasterized print data, and to execute causing the printer to print the image shifted according to the shift command in a case where the printer receives the rasterized print data to which the shift command is added.

(n)	Claim 18 has been amended as follows:

(CURRENTLY AMENDED)  An information processing device comprising a computer, wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, 
wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input are installed in the information processing device, and 
wherein, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the computer, when instructed by the support program, executes:
rasterized print data rasterized by the general-purpose print program based on the intermediate print data; 
receiving second data from the general-purpose print program, and rearrangement processing of rearranging a processing order of the second data from a page order to a print order according to a sheet conveying aspect of the printer, the second data being the other of the intermediate print data and the rasterized print data rasterized by the general-purpose print program; and
output processing of outputting processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(o)	Claim 19 has been amended as follows:

(CURRENTLY AMENDED)  An information processing device comprising a computer, 
wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input are installed in the information processing device, and 
wherein, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the computer, when instructed by the support program, executes:

output processing of transferring processed intermediate print data, for which the rotation processing and the rearrangement processing have been performed, to the general-purpose print program such that the rotation and rearrangement processed print data relating to the job after the rotation processing and the rearrangement processing is transmitted from the information processing device to the printer as a transmission destination.

(p)	Claim 20 has been amended as follows:

(CURRENTLY AMENDED)  An information processing device comprising a computer, wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, 
wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input are installed in the information processing device, and 
wherein, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the computer, when instructed by the support program, executes: 
receiving print data rasterized by the general-purpose print program, and for the received print data, both of rotation processing of executing image processing of rotating the image of a page required 
output processing of outputting processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(q)	Claim 21 has been amended as follows:

(CURRENTLY AMENDED)  An information processing device comprising a computer, wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system,
wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input are installed in the information processing device, and
wherein, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the computer, when instructed by the support program, executes:
acquisition processing of acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program;
rasterization processing of rasterizing the intermediate print data acquired in the acquisition processing to acquire rasterized print data;
rotation processing of executing, for the intermediate print data or the rasterized print data, image processing of rotating the image of a page required to be rotated by 180°;
rasterized print data, of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and
output processing of outputting the processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(r)	Claim 22 has been amended as follows:

(CURRENTLY AMENDED)  A printing method of causing a printer to execute printing based on print data generated in an information process device, 
the printer being connected to the information processing device, 
an operating system of the information processing device having a general-purpose print program installed in advance in the operating system, 
a support program corresponding to the printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input being installed in the information processing device,
in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the printing method, which is executed by the support program, comprising:
receiving first data from the general-purpose print program, and executing, for the received first data, image processing of rotating the image of a page required to be rotated by 180°, the first data being one of intermediate print data of the image having a plurality of pages relating to the job and rasterized print data rasterized by the general-purpose print program based on the intermediate print data;
rasterized print data; and
outputting processed rasterized print data relating to the job after the image processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(s)	Claim 23 has been amended as follows:

(CURRENTLY AMENDED)  A printing method of causing a printer to execute printing based on print data generated in an information process device, the printer being connected to the information processing device, an operating system of the information processing device having a general-purpose print program installed in advance in the operating system, 
a support program corresponding to the printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input being installed in the information processing device,
in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the printing method, which is executed by the support program, comprising:
receiving intermediate print data of the image having a plurality of pages relating to the job, and executing, for the received intermediate print data, image processing of rotating the image of a page required to be rotated by 180° and of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and
processed intermediate print data for which the image processing and the rearrangement processing have been performed to the general-purpose print program such that the image processed print data relating to the job after the image processing and the rearrangement processing is transmitted from the information processing device to the printer as a transmission destination.

(t)	Claim 24 has been amended as follows:

(CURRENTLY AMENDED)  A printing method of causing a printer to execute printing based on print data generated in an information process device, 
the printer being connected to the information processing device, 
an operating system of the information processing device having a general-purpose print program installed in advance in the operating system, 
a support program corresponding to the printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input being installed in the information processing device,
in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the printing method, which is executed by the support program, comprising:
receiving print data rasterized by the general-purpose print program, and executing, for the received print data, image processing of rotating the image of a page required to be rotated by 180° and of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and
processed rasterized print data relating to the job after the image processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

(u)	Claim 25 has been amended as follows:

(CURRENTLY AMENDED)  A printing method of causing a printer to execute printing based on print data generated in an information process device, 
the printer being connected to the information processing device, 
an operating system of the information processing device having a general-purpose print program installed in advance in the operation system, 
a support program corresponding to the printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input being installed in the information processing device,
in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the printing method, which is executed by the support program, comprising: 
acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program;
rasterizing the acquired intermediate print data to acquire rasterized print data;
executing, for the intermediate print data or the rasterized print data, image processing of rotating the image of a page required to be rotated by 180°;
rearranging, for the intermediate print data or the rasterized print data, a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and
processed rasterized print data relating to the job after the image processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.

End of Amendments

Reasons of Allowance

Claims 1 – 25 are allowed.  Claims 1 – 25 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the programs of claims 1, 6, 11 and 16; the information processing devices of claims 18 – 21; and the printing methods of claims 22 – 25.
Specifically, the prior arts of record, alone or in combination, fails to teach “receiving intermediate print data of the image having a plurality of pages relating to the job, and for the received intermediate print data, both of rotation processing of executing image processing of rotating the image of a page required to be rotated by 180° and rearrangement processing of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and output processing of transferring processed intermediate print data, for which the rotation processing and the rearrangement processing have been performed”, in combination with all other limitations as claimed in independent claims 1, 6, 11, 16, 18 – 21 and 22 - 25.
The above limitations generally involve an information processing device comprising a computer, 
wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print processed intermediate print data, for which the rotation processing and the rearrangement processing have been performed, to the general-purpose print program such that the rotation and rearrangement processed print data relating to the job after the rotation processing and the rearrangement processing is transmitted from the information processing device to the printer as a transmission destination.
The prior art of record is seen as teaching: 
Shibamori (U.S PreGrant Publication No. 2020/0012460 A1) teaches when a print instruction is executed to generate print data so that a double-sided printing is made, said print data generated is also sorted in page order; Minegishi et al. (U.S Patent No. 9,519,850 B2) teaches receiving a duplex printing instruction to execute duplex printing, but before executing the duplex printing, pages can be laid out/or rotated such that the sheets are formed into a brochure style; Kaneda (U.S PreGrant Publication No. 2017/0223225 A1) teaches receiving PDL data, rasterize said PDL data to determine sheet type and set orientation of image, and rotate the image data based on the designated top and the orientation of the sheet to print the image data; Anno et al. (U.S PreGrant Publication No. 2006/0238777 A1) teaches if pages are laid out so as to arrange paper sheets in the order of pages, output products need not be sorted. For this purpose, the image forming apparatus renders printing data again so as to rearrange pages and receiving intermediate print data of the image having a plurality of pages relating to the job, and for the received intermediate print data, both of rotation processing of executing image processing of rotating the image of a page required to be rotated by 180° and rearrangement processing of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and output processing of transferring processed intermediate print data, for which the rotation processing and the rearrangement processing have been performed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674